TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-06-00062-CR
                                        NO. 03-06-00063-CR
                                        NO. 03-06-00064-CR
                                        NO. 03-06-00065-CR




                                      Jason Vidal, Appellant

                                                   v.

                                   The State of Texas, Appellee




   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
 NOS. 00-2643, 00-2644, 995247 & 995391, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Jason Vidal was granted an out-of-time appeal from these August 2000 convictions

for aggravated assault. Mr. Joel Silva, the court reporter at the trial who is now retired, has informed

the Court by letter that he cannot find his notes from the trial and is therefore unable to prepare the

reporter’s record.

                The appeal is abated. The district court shall determine whether it is possible for the

lost record to be replaced by agreement of the parties. Tex. R. App. P. 34.6(f). A supplemental
record containing the court’s findings and the transcription of any hearing shall be filed no later than

November 17, 2006.



                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: October 23, 2006

Do Not Publish




                                                   2